DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 21 April 2022 in response to the Office Action 21 December 2021 are acknowledged and have been entered. Claim 12 and 13 have been cancelled. Claims 1-16, 18-22 and 30-31 are pending and being examined on the merits.
Any rejection or objection not reiterated herein has been overcome by Applicant' s amendments and/or arguments.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed 21 April 2022 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9-10, 12-14, 18, 20-22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. Biology Open (2014) 3, 271–280) in view of Keskin (Keskin et al. 2014. Nature 515 436-439) and Jakimo (US 2014/0349400 A1, published 11/27/2014). This rejection is maintained.
Regarding claims 1, 3-4, 9-10, 12-14, 18, 20, and 30, Yu teaches methods for modifying genomes of Drosophila (eukaryotic, non-human animal) host cells using the CRISPR/Cas9 system (abstract).  Yu teaches the use of CRISPR/Cas9-induced homologous recombination for the purpose of inserting an enhanced GFP (eGFP) sequence (i.e., host modifying DNA strand (HM-DNA)) before the stop codon of the chameau gene (at a target site comprising the target sequence) to produce a fused protein (i.e., modified target sequence) for tracing of endogenous protein expression [pg. 274, col. 2, para 2-3].  Yu teaches the co-infection of Cas9 mRNA/gRNA (which comprises a crRNA) and donor plasmid (DNA), i.e., second nucleic acid vector, that contains the eGFP protein (first nucleic acid)) into Drosophilia cells and teaches that the Cas9 mRNA/gRNA will generate a double stranded break before the stop codon of the chameau coding sequence (i.e., gRNA hybridizes to the target sequence to guide the Cas nuclease to cut the target sequence) [pg. 274, col. 2, para. 3 – pg. col. 1, para. 1].
Regarding claim 5 and 6, Yu teaches spCas9 (i.e., S. pyogenes Cas 9) [pg. 279, col. 1, para 6].  
Regarding claim 21, Yu teaches the HM-DNA comprises eGFP (a label or regulatory element as defined by the instant specification) [pg. 274, last paragraph].
Regarding claim 22, Yu teaches the use of the CRISPR/Cas9 genome editing technology for biomedical research such as cancer studies [pg. 278, col. 1, para. 3].
Yu does not teach or suggest a method comprising introducing an RNA sequence encoding a host modifying DNA strand and a reverse transcriptase for producing the HM-DNA from the RNA.  Yu additionally does not teach or suggest an RNA comprising both the crRNA and the RNA sequence encoding a host modifying DNA strand.
Keskin teaches the ability to use a RNA transcript as a homologous template to repair DNA and restore its function.  Keskin teaches that the RNA can be reverse transcribed by reverse transcriptase in the cytoplasm by DNA that could then recombine with the homologous broken sequence (homologous recombination) [pg. 437, col. 1, para 1].  Thereby, Keskin teaches using an RNA transcript and reverse transcriptase for homologous recombination [pg. 437, col. 1, para 1].  
Regarding claim 1, Jakimo teaches a method of modifying cellular DNA by incorporating into a cell (exogenously introducing) a “self-reconfiguring cassette” into the cell [0045] that contains operons or DNA sequences that code for a guide RNA (HM-crRNA), a reverse transcriptase, donor RNA, and a Cas9 [0034, 0054, claim 1].  Jakimo teaches that the gRNA associates with the protein CAS9 and intercalates a region of complimentary sequence within the Integration site [0034]. Jakimo teaches that once intercalated, the Cas9 cuts upstream of a PAM site also located within the Integration site. Jakimo teaches that, in parallel, the donor RNA, whose termini are homologous to the integration site cut site, is transcribed from the cassette by RNA polymerase and then translated to double stranded DNA by means of reverse transcriptase [0034]. Jakimo teaches that the double stranded DNA is recombined via homologous recombination at the integration site cut site to produce a genomic modification within the integration site [0034]. Jakimo teaches that this serves as a general means for the cell to modify its own genome [0034].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Yu with the teachings of Keskin and Jakimo, who disclose that the eGFP HM-DNA is encoded on a plasmid from an RNA sequence that was introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  Simultaneously, one of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. 

Claims 2, 7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. Biology Open (2014) 3, 271–280) and of Keskin (Keskin et al. 2014. Nature 515 436-439) and Jakimo (US 2014/0349400 A1, published 11/27/2014) as applied to claims 1, 3-6, 9-10, 12-14, 18, 20-22, and 30, and further in view of Glucksmann (US 20150232881A1; filed 11/7/2014). This rejection is maintained.
The teachings of Yu, Keskin, and Jakimo are discussed above as applied to claims 1, 3-6, 9-10, 12-14, 18, 20-22, and 30 and similarly apply to claims 2, 7, and 15-16.  
Yu, Keskin, and Jakimo do not teach a Cas nuclease that cuts in a single DNA strand, but does not make double strand DNA cuts or a Staphylococcus aureus Cas 9.
Glucksmann teaches editing a target nucleic acid, where a governing gRNA molecule is used to target, optionally inactivate, a Cas9 molecule or a Cas9 molecule/gRNA complex [abstract].  Glucksmann teaches using homologous recombination for correcting the genetic defect in a liver enzyme called alanine-glyoxylate aminotransferase (AGXT) using the Cas9 molecule and gRNA molecule described [1542-1544].  Additionally, Glucksmann teaches modulator is a protein involved in homologous recombination [1356] and can have single-stranded DNA nuclease activity [1345].
Regarding claim 2, Glucksmann teaches a Cas9 molecule with a nickase activity, i.e., the ability to cleave a single strand, e.g., the non-complementary strand or the complementary strand, of a nucleic acid molecule [0818].
Regarding claim 7, Glucksmann teaches an S. aureus Cas9 molecule [0041].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Yu, Keskin, and Jakimo with the Cas9 molecule of Glucksmann, which has the ability to cleave a single strand and is a Staphylococcus aureus Cas 9.  This modification would have amounted to a simple substitution of the Cas9 of Yu with the Cas9 that only cleaves single stranded DNA or is from S. aureus as taught by Glucksmann to achieve homologous recombination of the HM-DNA into the target site.
Regarding claim 15, Yu, Keskin, and Jakimo do not teach that the vector that encodes a HM-crRNA is an AAV vector.   
Glucksmann teaches that an AAV vector can introduce a nucleic acid encoding a governing gRNA (contains the crRNA) [0044]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Yu, Keskin, and Jakimo with Glucksmann’s AAV delivery of HM-crRNA to the cells.  This modification would have amounted as a simple substitution of one nucleic acid delivery vehicle for the purpose of introducing crRNA into cells for genome editing.
Regarding claim 16, Glucksmann teaches that the CRISPR/Cas system has been adapted for genome editing in eukaryotic cells through homology-directed repair (HDR) [0004] and that the cell is a human cell [0121] or plant cell [0122].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Yu, Keskin, and Jakimo with Glucksmann’s eukaryotic host cells that can be a human cell or plant cell.  Glucksmann’s teaching that CRISPR/Cas systems can be used for genome editing in a human cells would have been motivated to make the modification for the advantage of tagging proteins for endogenous protein tracking in human or plant cells.  Given the combined teachings of Yu, Keskin, Jakimo and Glucksmann, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), and Jakimo (US 2014/0349400 A1, published 11/27/2014) as applied to claim 1, 3-6, 9-10, 12-14, 18, 20-22, and 30  and further in view of Zhang (WO 2014/204725 A1). This rejection is maintained.
The teachings of Yu, Keskin, and Jakimo are discussed above as applied to claims 11, 3-6, 9-10, 12-14, 18, 20-22, and 30  and similarly apply to claims 8 and 11.  
Yu teaches the use of a gRNA; however, Yu is silent in regards to whether or not the gRNA is a single guide RNA. Therefore Yu, Keskin, and Jakimo do not explicitly teach or suggest that the HR-crRNA is comprised by a single guide RNA, wherein the single guide RNA comprises a tracrRNA.  Yu, Keskin, and Jakimo also do not teach or suggest that the host cell is a prokaryotic cell. 
Zhang teaches introducing one of more mutations in a gene in one or more prokaryotic cell(s) by introducing one or more vectors into the prokaryotic cell using one or more vectors that drive the expression of one of more of: CRISPR enzyme, a guide sequence linked to a tracr mate sequence, a tracr sequence, and an editing template; wherein the editing template comprises the one or more mutations that abolish CRISPR enzyme cleavage; allowing homologous recombination of the editing template with the target polynucleotide in the cell(s) to be selected [0066].  Zhang teaches that the crRNA and tracrRNA can be fused to create a chimeric, synthetic guide RNA (sgRNA) [00561].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Yu, Keskin, and Jakimo with Zhang’s HR-crRNA, which is comprised by a single guide RNA that comprises a tracrRNA and the host cell is a prokaryotic cell.  One of ordinary skill would be motivated to make this modification for the advantage of introducing tagged sequences into prokaryotic cells by using vectors that drive the expression of a HM-crRNA that is comprised of a guide sequences linked or fused to a tracrRNA (single guide RNA).  The use of a single guide RNA would amount to a simple substitution of the guide of Yu for the single guide RNA of Zhang as both guide are successful in homologous recombination of target genomic DNA.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. Biology Open (2014) 3, 271–280) and of Keskin (Keskin et al. 2014. Nature 515 436-439) and Jakimo (US 2014/0349400 A1, published 11/27/2014) as applied to claim 1, 3-6, 9-10, 12-14, 18, 20-22, and 30  and further in view of Bikard (US 2016/0324938 A1).   This rejection is maintained. 
The teachings of Yu, Keskin, and Jakimo are discussed above as applied to claims 1, 3-6, 9-10, 12-14, 18, 20-22, and 30 and similarly apply to claim 19.  
Yu, Keskin, and Jakimo do not teach wherein the target DNA sequence is an endogenous sequence of the host cell on a plasmid of the host cell.
Bikard teaches using CRISPR systems to selectively kill bacteria in a mixed population using a targeting RNA directed to a bacterial virulence gene or an antibiotic resistance gene in the bacteria (i.e., gene that is endogenous to the bacteria) [0005].  Bikard teaches that the gene targets can be on the bacterial chromosome, a plasmid, or both [0005] and that plasmids are a predominant source of antibiotic resistance and virulence genes in pathogenic bacteria [0054].  Bikard further teaches that, if an antibiotic resistance gene is present on a plasmid, and the CRISPR system provided only targets the plasmid (which does not necessarily mean the antibiotic resistance gene itself is targeted, so long as the plasmid on which it resides is targeted), a population of bacteria can be converted from antibiotic resistant to an antibiotic sensitive population [0040]. Bikard teaches that, if desired an appropriate antibiotic can then be used to rid a subject of all or most of the bacteria that have accordingly been sensitized to the antibiotic [0040].  Bikard teaches that the CRISPR system to can be designed to target plasmids carrying the targeted gene, wherein the target sequence is endogenous to the bacteria and on a plasmid [0035, 0046]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Yu, Keskin, and Jakimo so that the target DNA sequence is an endogenous sequence of the host cell on a plasmid of the host cell, as taught by Bikard.  One of skill would be motivated to make this modification for the advantage of eliminating genes in the host cell encoded on plasmids in bacteria, such as genes in bacteria that confer resistance to antibiotics.

Response to Arguments
Applicants argue that Yu, Keskin, Glucksmann, Jakimo, Zhang, and Bikard, either singly or in combination, do not teach introducing into a host cell an RNA sequence for producing a host modifying DNA strand, much less introducing into a host cell an RNA comprising both the crRNA and the RNA sequence encoding a host modifying DNA strand.  Applicants argue that Keskin does not teach or suggest homologous recombination using a DNA that is reverse transcribed from an RNA sequence that is introduced into the host cell. Applicants argue that Jakimo is completely silent regarding a method comprising introducing into the host cell an RNA sequence for producing an HM-DNA, as required by the present claims.  Applicants argue that there is no reasonable expectation of success for modifying the combination of Yu with Keskin and Jakimo with an exogenous RNA.  Applicants arguments have been considered and found unpersuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is the combination of Yu, Keskin, and Jakimo (as well as Zhang, Bikard and Glucksmann) that provides a roadmap to the claimed invention.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references with a reasonable expectation of success, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yu teaches the introduction of nucleic acids, i.e. a HM-DNA, strand into a host cell to modify the genome of a cell along with a HM-crRNA that includes a Cas9 mRNA/gRNA.  Keskin teaches that the ability to use reverse transcriptase to reverse transcribe a RNA thereby producing a HM-DNA for use in genome editing by teaching that reverse-transcribed products from any sort of RNA can be a significant source of genome modification at DSB sites [pg. 437, col. 1, para 1].  Jakimo teaches exogenously introducing a donor RNA (i.e. an RNA sequence for producing a host modifying DNA strand) and a reverse transcriptase wherein the donor RNA is ultimately transcribed into a HM-DNA by the reverse transcriptase for homologous recombination and genome editing. Therefore one skilled artisan would be motivated to combine these reference as discussed above as applied to the claims.
Applicants argue that it would not have been predictable whether the amount of the exogenously introduced RNA sequence or the stability of the exogenously introduced RNA sequence before and after being introduced to the cell would allow for sufficient reverse transcription of an HM-DNA template for insertion at a target site cut by the Cas nuclease, compared to the intracellularly transcribed RNA of Keskin or Jakimo.  Applicants arguments have been considered and found unpersuasive as applicants’ arguments are not commensurate in scope with what is currently being claimed.  Applicants are not claiming an amount of exogenously introduced RNA nor how stable the exogenously introduced RNA sequence should be to allow for sufficient reverse transcription of an HM-DNA.  Keskin and Jakimo teaches the ability to use and introduce, respectively, RNA in a cell to produce HM-DNA for genome editing.  Therefore, it would have been predictable that an introduced RNA sequence would allow for sufficient reverse transcription of an HM-DNA template.
For all these reasons, and those listed above, the combination of Yu, Keskin, and Jakimo (along with Zhang, Bikard, and Glucksmann), is deemed to render the instant invention obvious.

Double Patenting









































The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).   
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 claims all limitations of the instant claim 1 except introducing an RNA sequence encoding a host modifying DNA strand and a reverse transcriptase for producing the HM-DNA from the RNA; and an RNA comprising both the crRNA and the RNA sequence encoding a host modifying DNA strand.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 11,141,481 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).   

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
 

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Yu (Yu et al.  Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).   
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities.  All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Yu (Yu et al.  Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).   
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).   
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).   
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,624,349 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-37 of copending Application No. 16/637,656 in view of Yu [(Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16,637,656 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-20, 23-24, 27-28, 34, and 55-57 of copending Application No. 17/103,812 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/103/812 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/103,812 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/105,392 in view of Yu [Yu et al. Biology Open (2014) 3, 271–280], Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/105,392 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-23, 25-29, and 31-38 of copending Application No. 16/201,736 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/201,736 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/201,736 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 17/166,941 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18-19 of copending Application No. 17/195,157 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 18 of copending Application No. 17/195,157 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/389,358 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 of copending Application No. 16/736,330 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/736,330 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 claims all limitations of the instant claim 1 except, as disclosed by Yu, Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 63 of copending Application No. 15/478,912 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39 of copending Application No. 15/817,144 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 15/862,527 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 29 of copending Application No. 16/588,754 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities. All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/682,889 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/737,793 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25 of copending Application No. 16/818,962 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/858,333 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16, 18-22 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Yu (Yu et al. Biology Open (2014) 3, 271–280), Keskin (Keskin et al. 2014. Nature 515 436-439), Jakimo (US 2014/0349400 A1, published 11/27/2014), Glucksmann (US 20150232881A1; filed 11/7/2014), Zhang (WO 2014/204725 A1), and Bikard (US 2016/0324938 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 claims all limitations of the instant claim 1 except where the vector comprises a transposon and where the vector does not comprise a Cas nuclease-encoding sequence operable with the array.
The teachings of Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,413 to additionally contain a RNA sequence which will be introduced into the cells along with a reverse transcriptase wherein the reverse transcriptase produces the HM-DNA from the RNA sequence.  This modification would have amounted to a combination of prior art elements where the claimed elements of CRISPR/Cas systems and using reverse transcriptases for homologous recombination were known in the prior art and one skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of using an RNA sequence to tag target sequences in the genome by first transcribing the sequence to DNA and then using homologous recombination to recombine the DNA with the host genome.  One of ordinary skill would also have been motivated to include the both the crRNA and the RNA sequence encoding a host modifying DNA strand on the same RNA for the purpose of simultaneously expressing the crRNA and HM-DNA in similar quantities.  All other are claims similarly rejected using the references above as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants argue that Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard, singly or in combination, fail to teach or suggest the method as required by the presently pending claims; and therefore the claims are not obvious over the claims recited of all U.S. Patents listed for the non-statutory double patenting rejections in the office action filed 21 December 2021.  Applicant’s arguments have been considered and found unpersuasive as Yu, Keskin, Jakimo, Glucksmann, Zhang, and Bikard teach the claimed invention as discussed above in the ‘Response to Arguments’ section for the U.S.C. 103 rejections above.  Yu teaches the introduction of nucleic acids, i.e. a HM-DNA, strand into a host cell to modify the genome of a cell along with a HM-crRNA that includes a Cas9 mRNA/gRNA.  Keskin teaches that the ability to use reverse transcriptase to reverse transcribe a RNA thereby producing a HM-DNA for use in genome editing by teaching that reverse-transcribed products from any sort of RNA can be a significant source of genome modification at DSB sites [pg. 437, col. 1, para 1].  Jakimo teaches exogenously introducing a donor RNA (i.e. an RNA sequence for producing a host modifying DNA strand) and a reverse transcriptase wherein the donor RNA is ultimately transcribed into a HM-DNA by the reverse transcriptase for homologous recombination and genome editing. Therefore, one skilled artisan would be motivated to combine these references, as discussed above as applied to claim 1.
Applicants request that all provisional obviousness-type double patenting rejections be held in abeyance until such time as the claims are otherwise in condition for allowance.  Therefore, the rejections of record are maintained.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636